Case 4:20-mc-00018-KES Document 1-5 Filed 07/01/20 Page 1 of 7 PageID #: 45




                          Exhibit 5
Case 4:20-mc-00018-KES Document 1-5 Filed 07/01/20 Page 2 of 7 PageID #: 46



                                                                         HUNTON ANDREWS KURTH LLP
                                                                         2200 PENNSYLVANIA AVENUE, NW
                                                                         WASHINGTON, D.C. 20037-1701


                                                                         TEL 202 • 955 • 1500
                                                                         FAX 202 • 778 • 2201



                                                                         SUSAN F. WILTSIE
                                                                         DIRECT DIAL: 202 • 955 • 1546
                                                                         EMAIL: swiltsie@HuntonAK.com

 June 25, 2020                                                           FILE NO: 027120.0000618



 Via E-Mail

 Sheila A. Stanley
 Area Director
 Occupational Safety and Health Administration
 4404 South Technology Drive
 Sioux Falls, SD 57106

                  Objections of Smithfield Packaged Meats Corp. to
         OSHA’s Subpoena Duces Tecum to South Dakota Department of Health

 Dear Sheila:

 Smithfield Packaged Meats Corp. (“Smithfield” or the “Company”) has received a copy of the
 subpoena duces tecum you served on the South Dakota Department of Health (“DOH”),
 which requires production of documents on June 26, 2020 (the “Subpoena”). I write to
 express Smithfield’s concerns about the purpose and scope of the Subpoena, and to assert the
 Company’s legal objections.

 As you well know, since the commencement on April 20, 2020 of OSHA’s investigation at
 the Smithfield Sioux Falls facility, OSHA has served two subpoenas on Smithfield.
 Smithfield has fully cooperated with OSHA, producing thousands of pages of responsive
 documents, with planned production of thousands more pages. The Company and OSHA
 have been able to amicably and swiftly resolve all disputes about scope and production timing
 of the Subpoena responses.

 Given this high level of cooperation and fulsome response, we were alarmed to learn that
 OSHA is seeking information from DOH to use against the Company. Some of the requested
 information already has been provided by the Company to OSHA. As such, OSHA does not
 need to seek that information from DOH. The remainder, however, we consider an
 inappropriate over-reach and at odds with public policy.

 As background, Smithfield has partnered with DOH since the very first reported cases of
 COVID-19 at its plant. It opened its doors to DOH and CDC, shared information and made
 managers and hourly workers available to DOH/CDC investigators. It continues to partner
 with DOH in an epidemiological study to be used for scientific purposes.

         ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON
     LOS ANGELES MIAMI NEW YORK NORFOLK RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON, DC
                                            www.HuntonAK.com
Case 4:20-mc-00018-KES Document 1-5 Filed 07/01/20 Page 3 of 7 PageID #: 47




 Sheila A. Stanley
 June 25, 2020
 Page 2

 Smithfield strongly objects to OSHA’s attempt to obtain the information that Smithfield
 disclosed to DOH for public health and scientific purposes. The Company views this as an
 attempt to end-run OSHA’s standard investigative process and associated procedural
 safeguards, and obtain from a third party what it could not obtain through a standard
 investigation. Smithfield’s due process rights thus are compromised by this Subpoena, which
 gives Smithfield standing to challenge the Subpoena in court.

 The policy implications of this Subpoena are troubling, as well. In effect, the Subpoena takes
 advantage of Smithfield’s voluntary cooperation with DOH by using the information
 disclosed for scientific and public health purposes against Smithfield in an adversarial
 context. Such practices will have a chilling effect on any company’s willingness to cooperate
 with public health departments in the future. No reasonable employer would voluntarily
 cooperate with public health officials for the greater good if the outcome of that cooperation is
 an enforcement action by another government agency. No good deed goes unpunished writ
 large. This is a dangerous precedent to set in the context of a novel virus about which much
 remains unknown.

 We hope that you are willing to consider the issues raised in these objections, and discuss
 with DOH and with Smithfield whether the Subpoena can be narrowed to accommodate
 Smithfield’s legitimate concerns or determine other alternative approaches. For example,
 Smithfield proposes that it be given an opportunity to review the materials in DOH’s
 production prior to its production to OSHA. This would allow Smithfield to specifically
 identify any documents to which it objects and narrow the scope of any potential issues for
 resolution with OSHA and/or a court. To facilitate our discussions and ensure that there is
 sufficient time to account for Smithfield’s due process objections, we respectfully request that
 you extend the time specified for DOH’s response to the Subpoena and notify DOH of same
 immediately.

 We are hopeful that we will be able to resolve our differences without court involvement.
 However, if needed, Smithfield is prepared to assert the following objections and others, and
 seek appropriate relief and protection from, the United States District Court for the District of
 South Dakota.

                                  GENERAL OBJECTIONS

    1. Smithfield objects to the Subpoena generally on the grounds that it is overly broad,
       and seeks information that is not relevant or proportionate to OSHA’s investigation of
       Smithfield’s Sioux Falls plant. OSHA commenced its investigation after Smithfield
       voluntarily assisted DOH with an epidemiological investigation of its employees for
       public health purposes, after the Sioux Falls plant had closed and then re-opened (with
Case 4:20-mc-00018-KES Document 1-5 Filed 07/01/20 Page 4 of 7 PageID #: 48




 Sheila A. Stanley
 June 25, 2020
 Page 3

        the approval of the Department of Agriculture, the Centers for Disease Control, and
        DOH), and after Smithfield put in place many new safety protocols approved by these
        agencies and recommended by OSHA. The information sought by the Subpoena
        relates to time periods that pre-date OSHA’s investigation.

    2. Smithfield objects to the Subpoena generally on the grounds that it seeks to collect
       information that would not otherwise be available in this investigation. OSHA started
       its investigation on April 20, 2020 when the plant was shut down. OSHA’s onsite
       investigation is limited to the reopened plant and what evidence it can collect from
       Company records and recollections of the prior time period. OSHA should not be
       permitted to change its investigatory timeline by using DOH conducted interviews in
       March and early April.

    3. Smithfield objects to the Subpoena generally on the grounds that production of some
       of the information requested would violate Smithfield’s rights to due process of law.
       Smithfield shared information with DOH in the context of a broader public health
       effort and epidemiological study to better understand the novel virus, not an
       adversarial proceeding such as an OSHA investigation. Those disclosures were not
       made subject to the procedural safeguards guaranteed under the OSH Act.

    4. Smithfield objects to the Subpoena generally on the grounds that compliance with the
       Subpoena may require DOH to violate the terms and understandings pursuant to which
       Smithfield agreed to share information in the interest of public health and for the
       epidemiological study, including confidential employee data and other sensitive
       information.

    5. Smithfield objects to the Subpoena generally on the grounds that disclosure of some of
       the information sought would violate the privacy interests of Smithfield’s employees,
       which Smithfield has a duty to safeguard.

    6. Smithfield objects to the Subpoena generally on the basis of its unreasonably short
       return date, which leaves no time for consideration of Smithfield’s due process rights,
       its employees’ privacy rights, and Smithfield’s other legitimate interests implicated by
       the Subpoena.

    7. Smithfield objects to this Subpoena generally because it seeks information voluntarily
       disclosed for public health purposes, which OSHA now intends to use in an
       adversarial proceeding against Smithfield. Voluntary cooperation with public health
       agencies should not be weaponized for purposes of an adversarial proceeding. As a
       policy matter, this creates a chilling effect on a company’s willingness to participate in
Case 4:20-mc-00018-KES Document 1-5 Filed 07/01/20 Page 5 of 7 PageID #: 49




 Sheila A. Stanley
 June 25, 2020
 Page 4

        public health investigations and studies. In the current pandemic where much remains
        unknown about the virus and its characteristics, such a result could have far-reaching
        and damaging consequences.

    8. Each of these general objections is incorporated by reference into the specific
       objections below.

                                 SPECIFIC OBJECTIONS

    1. Employee personally identifiable medical information.

        Objection: Smithfield objects to this category only to the extent necessary to protect
        its employees’ privacy rights. Smithfield legally may share information it has
        regarding employee personally identifiable health information under the protection of
        the OSHA issued medical access order and associated processes. Smithfield does not
        know if DOH has personally identifiable medical information beyond that which the
        Company provided to it and must have time to assess this issue and, if needed, offer
        employees the opportunity to object to production or production without redaction.

    2. Correspondence between the South Dakota Department of Health and Smithfield
       representatives.

        Objection: OSHA already has the CDC report regarding recommendations from its
        site visit, which is publicly available. In addition to the general objections above,
        Smithfield also objects to this category on the grounds that it is not sufficiently
        definite, as required by United States v. Morton Salt Co., 338 U.S. 632, 652 (1950),
        because there is no time or subject matter limitation on the requested correspondence
        and is overly broad and seeks information neither relevant to, proportionate to, or
        within the scope of OSHA’s investigation of the Smithfield Sioux Falls plant. See 29
        U.S.C. § 657; Morton Salt, 338 U.S. at 652; OSHA 2020 Field Operations Manual
        (“FOM”), Ch. 3; Donovan v. Union Packing Co. of Omaha, 714 F.2d 838, 839 (8th
        Cir. 1983) (Secretary has subpoena power to obtain records company required to
        maintain under section 657 “as well as other standard records which are necessary to
        compute the lost workday injury rate.”).

    3. Interviews conducted with employees or management officials related to the
       outbreak of COVID-19.

        Objection: In addition to the general objections above, Smithfield objects to the
        production of this information on the grounds that it violates Smithfield’s due process
        rights. The DOH interviews were not conducted subject to the procedural safeguards
Case 4:20-mc-00018-KES Document 1-5 Filed 07/01/20 Page 6 of 7 PageID #: 50




 Sheila A. Stanley
 June 25, 2020
 Page 5

        guaranteed by OSHA, including but not limited to the right of management employees
        to have a company attorney or other representative present at the interview, the right
        of non-managerial employees to have a union representative, or other representative of
        their choosing, present, and the contextual information that OSHA is required to
        disclose prior to any interviews. See FOM, Ch. 3 [Inspection Procedures], § (II); Ch.
        5, §VII. In the context of Smithfield’s cooperation with DOH, Smithfield did not
        insist on the same protections that it would be entitled to had OSHA conducted the
        interviews. Smithfield also objects to this category because the information sought is
        not relevant or proportionate to its investigation. The information Smithfield
        managers and hourly workers shared with DOH for public health purposes is not
        coextensive with the information to which OSHA has a right for law enforcement
        purposes. OSHA is conducting its own interviews for purposes of its investigation, at
        which these procedural safeguards are in place. It must base its findings on the results
        of its own investigation. See FOM, Ch. 3-5 generally.

    4. Statistical data reflecting any potential clusters of COVID-19 within the plant,
       including production lines, work stations, or common areas.

        Objection: Smithfield objects to production of any information in this category
        created, compiled and analyzed by DOH. This information, which belongs to DOH, is
        integral to its public health and epidemiological study. It was collected before OSHA
        commenced its Sioux Falls investigation; indeed, before OSHA even published
        guidelines for the meat processing industry. To the extent OSHA seeks to use DOH
        collected, compiled and analyzed data in an effort to prove hazardous conditions,
        OSHA is essentially converting DOH into an expert witness. This may place DOH
        and Smithfield in an adversarial position wholly at odds with the current cooperative
        effort, and chill future cooperation. Were OSHA to issue citations to the Company,
        the Company might find itself in the position where it had to depose DOH to defend
        the Company. If OSHA seeks to make a case based upon statistical data it needs to
        conduct its own analysis using its own resources or publicly available information.

    5. Photographs and/or video taken of the plant, including workstations, processes or
       equipment.

        Objection: In addition to the general objections above, Smithfield objects to this
        category because it seeks the company’s trade secrets, confidential and proprietary
        information, which Smithfield shields from public disclosure. See FOM Ch. 5-12(C).
        The equipment and processes that Smithfield uses on its production lines have value to
        Smithfield’s competitors. Smithfield would not disclose this information to OSHA
Case 4:20-mc-00018-KES Document 1-5 Filed 07/01/20 Page 7 of 7 PageID #: 51




 Sheila A. Stanley
 June 25, 2020
 Page 6

          without appropriate confidential classification establishing that it would not be subject
          to FOIA disclosures or used for any purpose outside OSHA’s investigation.

       6. Any recommendations issued to Smithfield by the State of South Dakota,
          Department of Health, to combat the spread of the virus.

          Objection: OSHA already has the CDC report regarding recommendations from its
          site visit, which is publicly available. In addition to the general objections above,
          Smithfield objects to this category to the extent it seeks additional information that the
          DOH/CDC chose not to release to the public.

 I welcome the opportunity to discuss these issues amicably and reach resolution. In the
 meantime, please confirm that you will extend DOH’s response deadline.

 Yours truly,



 Susan F. Wiltsie


 Cc:      Justin L. Williams, Esq.
          Kim Malsam-Rysdon




 027120.0000618 EMF_US 80860329v7
